Offer To Purchase For Cash at Least 734,079 Ordinary Shares of RiT Technologies Ltd. at the price of $0.86 per share by STINS COMAN Incorporated The Offer and Withdrawal Rights Will Expire at 5:00 p.m., New York City Time, on June 2, 2008, Unless the Offer is Extended. To Our Clients: Enclosed for your consideration are an Offer to Purchase, dated May 2, 2008, and a related Letter of Transmittal in connection with the offer by STINS COMAN Incorporated (the “Bidder”), to purchase 734,079 ordinary shares, par value NIS 0.1 per share, of RiT Technologies Ltd. (“RiT”), or such greater number of shares that will represent 5% of the total voting rights of RiT outstanding as of the expiration of the offer, at a price of $0.86 per share, net to the seller in cash, less any required withholding taxes and without interest, upon the terms and subject to the conditions set forth in the Offer to Purchase and in the related Letter of Transmittal (which, as amended from time to time, together constitute the “Offer”). We are (or our nominee is) the holder of record of ordinary shares of RiT (“Shares”) held by us for your account. A tender of your Shares or an objection to the completion of the Offer can be made only by us as the holder of record and pursuant to your instructions. The enclosed Letter of Transmittal is furnished to you for your information only and cannot be used by you to tender Shares held by us for your account. We request instructions as to whether you wish to have us either (i) tender on your behalf any or all of the Shares held by us for your account, upon the terms and subject to the conditions set forth in the Offer or (ii) notify the Bidder of your objection to the completion of the Offer. Your attention is directed to the following: 1. The offer price is $0.86 per share, net to you in cash, less any required withholding taxes and without interest. 2. The Offer is being made for 734,079 ordinary shares, or such greater number of shares that will represent 5% of the total voting rights of RiT outstanding as of the expiration of the offer. 3. Shareholders may tender their Shares or deliver notices of objection until 5:00 p.m., New York City time, on Monday, June 2, 2008, (the “Initial Offering Period”), unless the Offer is extended. 4. The Offer is conditioned on, among other things: • In accordance with Israeli law, there being validly tendered and not withdrawn prior to the expiration of the Initial Offer Period and the Additional Offer Period (defined below) at least a number of ordinary shares that represents 5% of the then outstanding voting rights of RiT. • In accordance with Israeli law, the aggregate number of shares tendered in the offer exceeds the number of shares represented by notices of objection to the consummation of the offer. The Offer is not conditioned on the availability of financing or on the approval of the board of directors of RiT.
